Exhibit 10.5
 
 
[Corporate Seal]


Xiangmei Food Co., Ltd.


Suppliers Agreement
 
Raw Material Suppliers Agreement
 


Party A: Hunan Xiangmei Food Co.,
Ltd.                                      Contract #:
Party B: Tianjin Shuangyi Seasoning and Spices Co., Ltd.


 (Collectively, the parties)


This Agreement is entered into by and between the parties, upon friendly
consultations and negotiations under the PRC Contract Law and related rules and
regulations, with respect to the raw materials supplied by Party B to Party A,
on terms and conditions mutually agreed upon as follows:
 
1.  
Purchase Items: Seasoning and Species.

2.  
Purchase Amount: See the Purchase Order Fax Sheets attached herein.

3.  
Quality Control: Party A authorizes Party B to supply the requested materials
under the national quality control standards in accordance to with Party A’s
requested manufacturing requirements.

4.  
Specification and Price: The parties shall follow the agreed specifications
requirements and prices.

5.  
Payment Methods: Payment upon the delivery of the ordered goods to Party A and
the completion of quality inspections.

6.  
Packing Requirement: The packing fee is included in the purchase price.

7.  
Place of Delivery: Party A shall design the place of delivery and Party B shall
pay the delivery costs and expenses and assume the risk of damages and losses to
the goods before the destination (“DEQ”).

 
 
 

--------------------------------------------------------------------------------

 
 
8.  
Time of Delivery:

1)  
Upon the receipt of the first faxed Purchase Order from Party A, within [ ]
business day(s), Party B shall deliver the ordered goods to the destination
place.  For the repeated same Purchase Orders afterwards, Party B shall deliver
the ordered goods to the destination place within [  ] business day(s).

2)  
[  ]

 
9.  
Rights and Obligations of the Parties:

1)  
In the event that the market of the ordered goods has substantially changed,
upon the mutual agreements, the parties can make necessary adjustment to the
purchase price in accordance with the market price.  Should the parties fail to
reach an agreement on such proposed price adjustment, this Agreement shall be
applied as is.

2)  
In the event that Party B fails to supply the required goods in accordance with
the standards in packing and/or specifications, Party A shall have right to
reject the delivery.  If Party A rejects the delivery, Party B shall correct the
defects and re-deliver required goods under the standards.  Any and all losses
incurred by the above re-delivery order shall be fully and solely assumed by
Party B.

3)  
Party B shall provide Party A the Certificate of Manufacturer, Business License
and related documents.  The ordered goods shall be in compliance with the
related national standards and industrial requirements.

4)  
Party A shall conduct prompt quality inspection upon the delivery of the goods
by Party B at the destination.  Should any quality issue be addressed, Party B
shall conduct the on-site resolution immediately and compensate Party A any and
all costs and expenses incurred by such quality issues (including, but not
limited to, compensations, reasonable attorney’s fees and penalties, etc.)

5)  
Should there be any quality issues of the goods supplied by Party B and be any
accidents resulted by such quality issue(s) to Party A, Party B shall compensate
Party A any and all costs and expenses incurred by such quality issues
(including, but not limited to, compensations, reasonable attorney’s fees and
penalties, etc.).  The inspection conducted by Party A shall not constitute a
waiver to the above compensation claims.

 
 
 

--------------------------------------------------------------------------------

 
 
6)  
Should Party B fail to deliver the ordered goods to Party A within required time
period, or cause any delays in delivery, or there be any discrepancy between the
ordered amount and delivered amount, Party A shall pay Party A penalty of ￥[  ].

7)  
The parties shall keep the commercial secrets of each other confidential.

 
10.  
Amendment or Addendum: None.

11.  
Special Declaration Clause: None.

12.  
Effectiveness: 01/25/2010-12/31/2010.

13.  
This Agreement shall be effective upon the following signatures and corporate
seals and shall be executed in two counterparts, each of which shall be deemed
original and the parties shall have one counterpart each.  Any disputes between
the parties under this Agreement shall be resolved through amicable negotiations
in good faith.  In the event that the disputes can not resolved through
negotiation, either party shall have the right to sue the other in the local
People’s Courts in Party A’s location.

 
Party A (Corporate Seal)
Party B (Corporate Seal)
Authorized Signer: [Taiping Zhou]
Authorized Signer:
Agent:
Agent: [Dawei Guo]
Tel:
Tel:
Fax:
Fax:
Bank Account: China Agriculture Bank
Bank Account: Industrial & Commercial Bank
Qiyang County Branch
Dongli Branch 2nd Dept.
Account #: 20343112100100000039899
Account #: 030242209300010445
Date: 01/25/2010
Date: 01/25/2010


 
 
 

--------------------------------------------------------------------------------